UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6622


JOSE MORA,

                  Plaintiff - Appellant,

             v.

SUHASINI   SHAH;  NANCY   PENDERGRASS,  Bureau       of   Prisons
Petersburg Medium Dietician; M. DUPREE,

                  Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:08-cv-00635-RAJ-JEB)


Submitted:    July 23, 2009                 Decided: August 13, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jose Mora, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jose Mora seeks to appeal the district court’s orders

outlining      the   requirements     for       paying       the     filing       fee   in

installments and ordering Mora to provide an adequate number of

copies   of    his   amended    complaint.            This     court    may    exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and    certain    interlocutory     and       collateral       orders,       28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).                  The orders Mora seeks to

appeal are neither final orders nor appealable interlocutory or

collateral orders.        Accordingly, we dismiss the appeal for lack

of    jurisdiction.       We   deny   Mora’s          motion    for     interlocutory

injunction.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the     court   and   argument       would    not     aid     the   decisional

process.


                                                                              DISMISSED




                                          2